In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                              ________________________

                                   No. 07-15-00189-CV
                              ________________________

                            SARA MORRISON, APPELLANT

                                            V.

                        BRADLEY DON MORRISON, APPELLEE



                          On Appeal from the 46th District Court
                                  Wilbarger County, Texas
                Trial Court No. 27,146; Honorable Dan Mike Bird, Presiding


                                      August 5, 2015

                    ORDER ON MOTION FOR MEDIATION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


       Appellant, Sara Morrison, appeals from the Final Decree of Divorce rendered by

the trial court. The clerk’s record has been filed but the reporter’s record has yet to be

filed. Pending before this court is Sara’s Motion for Mediation by which she requests

suspension of appellate timetables in an effort to settle the case and avoid “further

tension between the parties and the costs related to this appeal.” Appellee, Bradley

Morrison, objects to the motion and asserts “it is not likely that mediation would result in
any further agreements between the parties.” He also objects to the added expenses of

mediation and time away from work. He disputes that there is tension between the

parties.


       The policy behind mediation is to “encourage the peaceable resolution of

disputes, with special consideration given to disputes involving the parent-child

relationship . . . .” TEX. CIV. PRAC. & REM. CODE ANN. § 154.002 (West 2011). The

motion and objection pending before us indicates a resolution is unlikely.

Consequently, we decline to refer the case to mediation. Sara’s Motion for Mediation is

denied.


       It is so ordered.


                                                     Per Curiam




                                          2